DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A container terminal operation method for a container terminal including a vertical type storage area in which a storage block is arranged such that a traveling lane is formed from a quay wall toward a land side, the container terminal operation method comprising: 
causing a container conveying vehicle to orbit through a lateral side, in a longitudinal direction, of the storage block, an area closer to a land than a land-side end of the storage block, and an apron; and 
handing a container over between the storage block and the container conveying vehicle on the lateral side in the longitudinal direction, 
wherein 
a handover area of the container between the container conveying vehicle and an external vehicle, is defined in the area closer to the land than the land-side end, 
a one-way external traveling lane for the external vehicle is defined from an entrance to an exit of the container terminal so as to pass through the handover area, and 
the handover of the container in the handover area is carried out in a state where both the container conveying vehicle and the external vehicle are directed in a direction intersecting the longitudinal direction of the storage block.”

Claim 1 is difficult to understand because it appears to be a literal translation into English from a foreign document and includes awkward grammar and phrases.  Specifically, the “causing a container conveying vehicle to orbit” appears to be describing the closed loop, traveling lane (12) taken by the container conveying vehicle (24) as shown in Fig. 1.  However, because of the use of many commas and phrases that are more narrative in nature than descriptive (i.e., an area closer to a land than a land-side, this limitation is vague at best.  It is believed that the phrase “an area closer to a land than a land-side” is believed to be the external area “C” as shown in Fig, 1 and described on page 6, but this interpretation is not certain.  Moreover, there appears to be two handover area, however this distinction is not made in the first limitation after the “wherein” clause.  Applicant is encouraged to amend the claims to make them more precise and understandable.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

6.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006282383 (“JP ‘383”; cited by Applicant) in view of JP 2003048625 (“JP ‘625”; cited by Applicant).
With regard to Claim 1, JP ‘383 discloses a container terminal operation method (Figs. 1-5, [0027]-[0045]) for a container terminal (1, Fig. 1, 4) including a vertical type storage area (6a, Figs. 2-3, 5), the container terminal operation method comprising: 
causing a container conveying vehicle (7a) to orbit through a lateral side, in a longitudinal direction, of the storage block, an area closer to a land than a land-side end of the storage block, and an apron (Figs. 1, 4); and 
handing a container over between the storage block and the container conveying vehicle on the lateral side in the longitudinal direction (Figs. 1, 4), 
wherein 
a handover area (21) of the container (5) between the container conveying vehicle (7a) and an external vehicle (7b), is defined in the area closer to the land than the land-side end (Figs. 1, 4), 
a one-way external traveling lane for the external vehicle (7b) is defined from an entrance to an exit of the container terminal so as to pass through the handover area (Figs. 1, 4).
 JP ‘383 fails to teach a storage block that is arranges such that a traveling lane is formed from a quay wall toward a land side (i.e., the claims require that traveling lanes between the storage block is perpendicular to the traveling lanes of the container conveying and external vehicles in the quay and land side aprons, however, JP ‘383 shows the traveling lanes between the storage blocks 6a is parallel to the traveling lanes.)  JP ‘625 discloses a container terminal 
With regard to Claim 2, JP ‘383 discloses wherein the handover area includes a container temporary storage area provided between a stop position of the container conveying vehicle and a stop position of the external vehicle such that the container is temporarily placed therein (Fig. 3, {0037]-[0038]).
With regard to Claims 3 and 4, JP ‘685 discloses wherein while the container conveying vehicle travels on the lateral side in the longitudinal direction of the storage block, the container conveying vehicle travels on different lateral sides when traveling toward the quay wall side and when traveling toward the land side (Fig. 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify JP ‘383 such that the container conveying vehicle travels on different lateral sides (similarly to JP ‘625) because it would provide for reduced transport times since the loading areas are separated from the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.